
	

113 S2468 IS: Veterans Emergency Health Care Safety Net Expansion Act of 2014
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2468
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Ms. Hirono (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand eligibility for reimbursement for emergency
			 medical treatment and to require that the Department of Veterans Affairs
			 be treated as a participating provider for the recovery of the costs of
			 certain medical care, and for other purposes.
	
	
		
			1.
			Short titleThis Act may be cited as the Veterans Emergency Health Care Safety Net Expansion Act of 2014.2.Expansion of emergency
			 medical treatment reimbursement for certain veterans
			Section 1725(b) of title 38, United
			 States Code, is amended—
			
				(1)
				in paragraph (1), by striking an active Department health-care participant and inserting enrolled in the health care system established under section 1705(a) of this title;
			(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).
			3.
			Treatment of Department of Veterans Affairs as participating provider for recovery of costs of
			 certain medical care
			Section 1729(f) of title 38, United States Code, is amended by striking (f) No law and inserting the following:
			
				
					(f)
					(1)
						In the case of a veteran who is entitled to care (or payment of the expenses of care) under a
			 health-plan contract, for purposes of reimbursement for providing care or
			 services under this chapter to that veteran for a non-service-connected
			 disability described in subparagraph (D) or (E) of subsection (a)(2), the
			 Department shall be treated as a participating provider under that
			 health-plan contract.
					(2)No law.
